En Juez Asociado Sr. dee Toro,
emitió la opinión del tribunal.
Sinforoso Torres inició en la Corte Municipal de Oiales un expediente para acreditar la posesión de una finca rústica *833situada en el barrio ele “Cordillera” del término municipal de Piales, colindante por el norte con terrenos de El Pueblo de Puerto Eico. Al citarse a los colindantes, se citó a El Pueblo de Puerto Rico en la persona del Fiscal del Distrito de Arecibo. El expediente fué finalmente aprobado y al lle-varse al registro para que se inscribiera en el mismo, el re-gistrador se negó por no aparecer debidamente citado el co-lindante del norte, o sea El Pueblo de Puerto Rico. No con-forme con la negativa, apeló Torres para ante esta Corte Suprema.
La Ley Hipotecaria vigente en Puerto Rico, en su ar-tículo 390 exige que los expedientes posesorios se tramiten con audiencia del Ministerio Fiscal y citación de los propie-tarios colindantes. “La intervención del Ministerio Fiscal,” según las propias palabras del legislador, “se limitará a pro-curar que se guarden en'el expediente las formas de la lev.” No es en ese sentido que se discute en este caso la perso-nalidad del fiscal del distrito. La cuestión a resolver es la de si diclio funcionario tiene o no la representación ele El Pueblo de Puerto Rico para aceptar una notificación cuando la ley exige que se notifique al propietario de un bien inmue-ble y el propietario es El Pueblo de Puerto Rico.
A. nuestro juicio no la tiene. En tal caso el verdadero representante de El Pueblo es el Gobernador asesorado de su “consejero legal,” el Fiscal General ele Puerto Rico. Vé-anse los artículos 12 y 14 del Acta Orgánica de 1917.
El artículo 93, No. 5 del Código de Enjuiciamiento Civil, dice : Que la citación se hará mediante entrega de una copia de la demanda, como sigue:
“Si contra el Gobierno de Puerto Rico, al Gobernador de Puerto Rico, o si contra cualquier municipio de la isla, al alcalde de dicho municipio. ’ ’
Y esta Corte Suprema, en el caso de 8 aun y Subirá, v. Sepulveda, hizo y aplicó la siguiente cita:
“En una acción seguida contra el Estado, o en la cual es parte *834nn Estado, las diligencias deben notificarse al Gobernador y al Attorney General del Estado; y a falta de disposiciones estatutorias especiales sobre la materia, parece ser suficiente con que la notifi-cación se haga a cualquiera de estos funcionarios.” Yéase 25 D. P. JR, 242-244.
>Se dirá que aquí no se trata de un pleito sino de un expe-diente de jurisdicción voluntaria. Sin embargo, la citación se hace a los propietarios de los predios colindantes para darles una oportunidad de oponerse si es que la solicitud ■del peticionario perjudica su derecho. Y en muchas ocasio-nes Jos propietarios se oponen y entonces el expediente se ■convierte en contencioso. De todos modos es más prudente y más eficaz, para los mismos interesados, que se exija en ■estos casos el extricto cumplimiento de la ley.
Hemos examinado el caso de González v. El Pueblor 10 D. P. R. 483. La jurisprudencia en él establecida no es apli-cable. Allí se trataba de expedientes de dominio y se resol-vió que no era necesario citar al Gobernador en todos los casos, bastando la intervención del fiscal. Aquí se trata de un expediente posesorio y la cita al Gobernador no se exige por el hecho de tramitarse el expediente, sino por la circuns-tancia especial de ser TB1 Pueblo de Puerto Bico uno de los propietarios colindantes.
Sostiene, por último, el recurrente, que a lo sumo debió calificarse el defecto como subsanable e inscribirse con el de-fecto el título. No estamos conformes. La falta de citación del colindante vicia de nulidad el expediente. La declaración final se dicta bajo la base de que el colindante fué citado y si en verdad no lo fué, eaé por su base la resolución.
Debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.